Citation Nr: 0906387	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-08 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin condition, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
October 1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which denied service connection for 
a skin condition as a result of exposure to herbicide agents.

The Veteran filed an initial September 2002 claim for service 
connection for chloracne due to exposure to Agent Orange.  In 
a December 5, 2002 rating decision, the RO denied service 
connection for a skin condition as a result of exposure to 
herbicide agents.  Notice of this determination was provided 
the Veteran by letter dated December 6, 2002.  The Veteran 
submitted a timely notice of disagreement (NOD), received on 
December 4, 2003.  The Veteran identified additional medical 
evidence in support of his claim in December 2004.  In a 
subsequent May 2006 rating decision, the RO denied service 
connection for a skin condition because evidence submitted 
was not new and material.  The Board finds that because the 
Veteran submitted a timely NOD to the initial December 2002 
denial of service connection, that decision has remained on 
appeal.  The Board, therefore, does not need not address the 
issue of new and material evidence.  The Veteran received a 
statement of the case in December 2006, addressing service 
connection for a skin condition.  He perfected his appeal in 
January 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the Veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Veteran served in the Republic of Vietnam during the 
Vietnam Era, and thus is presumed to have been exposed to an 
herbicide agent during service.  See 38 U.S.C.A. § 1116(f) 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2008).  The 
Veteran claims he has a current skin condition, to include 
residual scars, secondary to Agent Orange exposure.  

Service treatment records show that the Veteran had acne, 
with trunk and facial scars at the time of his enlistment in 
July 1967.  A June 1968 Medical Board Report noted that the 
Veteran had chronic cystic acne vulgaris.  The Veteran 
reported that he slept in defoliated land and was in contact 
with sprayed vegetation, which made his skin break out with 
terrible rashes of blackheads, boils, and scars.  He reported 
that he has current noticeable scars due to these break-outs.  
VA treatment records show that the Veteran has a long history 
of acne, with residual current scars.

The Board finds that remand for a VA examination is necessary 
to determine if a current skin condition, to include acne and 
residual scars, was incurred in or aggravated in service.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims held that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice requirements apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
See 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In the 
present appeal, the RO can cure any deficiency with respect 
to this matter.



Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and an effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The Veteran should be afforded a VA 
examination to determine if he has a 
current skin condition, to include acne 
and residual scars, etiologically 
related to service.  The claims folder 
must be made available to the examiner 
for review before the examination.  The 
examiner should review the entire 
claims folder, to include the Veteran's 
service medical records.  The examiner 
must address the following:

(A)  Identify all current skin 
disorders; the examiner should 
specifically indicate whether the 
Veteran has chloracne or other acneform 
disease consistent with chloracne;

(B)  For each diagnosed disorder, is it 
as least as likely as not that any 
identified skin condition had its onset 
or was incurred in service; the 
examiner should specifically indicate 
whether any diagnosed disorder is 
etiologically related to the Veteran's 
exposure to herbicides in service; and

(C)  Is it at least as likely as not 
that the Veteran's preexisting cystic 
acne was permanently aggravated in 
service.

The term "aggravated" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which 
resolve with return to the baseline 
level of disability.

The examiner should specifically 
address pertinent findings from the 
record, and should include a complete 
rationale for all opinions expressed.

3.  When the development has been 
completed, the RO should review the 
case again based on the additional 
evidence.  If the benefit sought is not 
granted, the RO should furnish the 
Veteran and his representative with a 
supplemental statement of the case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

 
